Case: 17-11351      Document: 00514585555         Page: 1    Date Filed: 08/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-11351                               FILED
                                  Summary Calendar                        August 3, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

IRVING ALEXANDER FLORES-FUENTES,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-64-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Irving Alexander Flores-Fuentes appeals the 24-month prison sentence
he received upon the revocation of his supervised release, contending that it is
substantively unreasonable.         He argues that the district court improperly
considered as an aggravating factor the leniency of the sentence he received
for a new conviction that was based on the same conduct underlying his
supervised release violation. The court, however, made no finding as to the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11351     Document: 00514585555     Page: 2    Date Filed: 08/03/2018


                                  No. 17-11351

propriety of that sentence. Instead, it explained that it based the revocation
sentence on the need to address the conduct underlying the supervised release
violation, to deter Flores-Fuentes from committing additional crimes, and to
account for Flores-Fuentes’s “extensive” criminal history, all of which were
proper factors for the court to consider. See 18 U.S.C. § 3553(a)(1), (2)(B); see
also United States v. Rivera, 797 F.3d 307, 309 (5th Cir. 2015) (per curiam)
(explaining that, in imposing a revocation sentence, the court is “punishing the
defendant’s breach of the court’s trust,” and that ‘“the nature of the conduct
leading to the revocation [may] be considered in measuring the extent of the
breach of trust”’ (quoting U.S.S.G. ch. 7, pt. A, introductory cmt.)).
      Flores-Fuentes has not demonstrated that the district court gave
substantial weight to an irrelevant or improper factor or that it made a clear
error in judgment in balancing the sentencing factors. See United States v.
Winding, 817 F.3d 910, 914 (5th Cir. 2016).          He has not overcome the
presumption that his revocation sentence, which was within the range
recommended by the guidelines policy statements, is reasonable, see United
States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008) (per curiam), and
thus has not shown that the revocation sentence is plainly unreasonable, see
United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
      Accordingly, the district court’s judgment is AFFIRMED.




                                        2